Citation Nr: 0012974	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of a fracture of the 
right thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant and his brother-in-law


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the issue on appeal.  


FINDINGS OF FACT

1.  The veteran fell on the sidewalk near the entrance of a 
VA hospital on January 31, 1996, sustaining a fracture of his 
right thumb.  

2.  Any disability, or additional disability, caused by the 
fall was not the result of the veteran having submitted to a 
VA examination.  


CONCLUSION OF LAW

A well-grounded claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of a fracture of the right thumb has not 
been submitted.  38 U.S.C.A. § 1151, 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During his November 1997 hearing, the veteran described at 
length the circumstances of his injury.  He contended that he 
had been told to report for a blood pressure check up at a VA 
medical center and that on the appointed day, January 31, 
1996, his brother-in-law dropped him off at the hospital 
gate.  As he was walking up a sidewalk to the entrance of the 
building, he tripped over an irregular curb or uneven joint 
in the sidewalk and fell on his right side, fracturing his 
right thumb.  He added that a security guard picked him up, 
put him in a wheelchair, and took him to the Emergency Room, 
where x-rays were taken and his right hand casted.  He 
returned several times for follow-up examinations, but was 
told that because of the condition of the skin of his thumb, 
he would not be allowed to undergo therapy at that time.  He 
said that when the thumb did heal, he was still not given 
therapy, but was told to exercise it himself at home.  He 
alleges that because of the lack of proper follow-up, his 
thumb remains stiff and painful.  

A handwritten note on the back of an envelope postmarked 
September 1999 and purporting to be a "police report" notes 
that the area was dark and not lighted because construction 
had just begun.  The sidewalk had not been leveled.  It was 
fixed that same day and marked with yellow.  The veteran was 
reportedly blind, but was carrying his white cane.  

A January 31, 1996, history and physical examination report 
disclosed that the veteran had come to the hospital for a 
blood pressure check as ordered by a physician.  While 
walking upstairs, he tripped and fell down.  Examination 
revealed a swollen right first finger with ecchymosis, but no 
laceration.  The impression was fracture of the first finger 
after falling.  A VA surgical record dated the same day also 
reports a fall, with trauma to the right hand, while walking 
to a medical appointment.  Physical examination disclosed 
that the right hand was swollen at the first phalanx and 
tender to palpation, but there was no open wound.  An x-ray 
showed a fracture of the first distal phalanx with no 
displacement and moderate-to-severe degenerative bone disease 
changes at the distal interphalangeal and mid-interphalangeal 
joints.  Follow up examinations in February 1996 indicated 
that a thumb splint had been applied.  

The veteran was evaluated in March 1996 by the hand surgery 
service and the condition found to be improved.  A 
consultation request was submitted to Physical Medicine and 
Rehabilitation for physical therapy evaluation.  The 
consultation report noted that the veteran had had a right 
thumb fracture with immobilization by cast.  He experienced 
severe pain and decreased range of motion of the right thumb 
distal phalanges.  He was right handed and needed assistance 
for self care.  

Physical examination in July 1996 status post right thumb 
fracture disclosed that the fracture was well healed, but 
there was limited range of motion of distal phalanx.  The 
veteran was referred to Physical Medicine and Rehabilitation 
for range of motion therapy.  A subsequent record from the 
Physical Medicine and Rehabilitation service noted that this 
service had evaluated the veteran two months previously.  It 
had been very difficult for him to attend his physical 
therapy program, and he had not been performing flexion 
exercises for his right thumb due to pain.  He was re-
educated on this visit and was urged to continue these 
exercises at home.  

II.  Legal Analysis

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim for compensation under 
38 U.S.C.A. § 1151 within the meaning of 38 U.S.C.A. 
§ 5107(a).  This section of Title 38 unequivocally places an 
initial burden on a claimant to produce evidence that a claim 
is well grounded or plausible.  Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  "To be well grounded, a claim 'need 
not be conclusive,'. . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement of the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  A claim which is 
not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

Requirements for a well-grounded claim under 38 U.S.C.A. 
§ 1151 are:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of incurrence or aggravation of an injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  

On October 1, 1997, 38 U.S.C.A. § 1151 was amended.  In 
essence, this amendment required that to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, there must 
be carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA in 
causing disability or death.  The prior provisions of this 
statute did not contain such a fault requirement.  Since the 
veteran's claim was received in February 1996, prior to the 
effective date of the amendment, this decision must be based 
on those provisions in effect prior to October 1997.  
VAOPGCPREC 40-97.  

Under 38 U.S.C.A. § 1151 and VA regulation 38 C.F.R. 
§ 3.800(a) (1999), in pertinent part, where disease, injury, 
or aggravation of an existing disease or injury occurs as a 
result of having submitted to an examination, medical or 
surgical treatment, hospitalization or the pursuit of a 
course of vocational rehabilitation under any law 
administered by the Department of Veterans Affairs and not 
the result of his own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected.  

VA regulation 38 C.F.R. § 3.358(a) (1999), in pertinent part, 
states that where it is determined that there is additional 
disability (emphasis added) resulting from a disease or an 
injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical, 
or surgical treatment or examination, compensation will be 
payable for such additional disability.  Section § 3.358(b) 
defines additional disability as subject, in part, to the 
following considerations:  the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to examinations, the physical condition prior to 
the disease or injury will be the condition at the time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, it will be necessary to show that the additional 
disability is actually the result of such disease, injury, or 
aggravation, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c) (1999).  

Review of the circumstances of the accident reveals clearly 
that, when it occurred, the veteran had not yet reported for 
his examination appointment, but was walking either on the 
sidewalk outside the building or going upstairs on his way to 
the examination room.  At the time of the accident, he was 
not hospitalized, undergoing medical or surgical treatment, 
or pursuing a course of vocational rehabilitation.  In order 
for the veteran's claim to prevail, therefore, he would have 
to show that a disability or additional disability resulted 
from a VA examination.  In this case, the only connection 
between the injury in question and VA examination is the fact 
that he was on VA premises prior to an examination.  He was 
thus pursuing an activity unrelated to an actual examination.  
Compensation under 38 U.S.C.A. § 1151 will be awarded only 
for an injury or increase in disability that is the result of 
having submitted for examination.  Sweitzer v. Brown, 5 Vet. 
App. 503 (1993).  Therefore, since the veteran's injuries 
sustained in January 1996 were the result of an activity 
unrelated to VA examination, they could not have been caused 
by an examination.  

In considering whether this claim is well grounded, assuming 
without deciding that the veteran has residuals of a 
fractured right thumb incurred in a fall, as he states, he 
fails to meet the criteria of the second prong of the Jones 
criteria.  He has not shown by medical or lay evidence that 
any residuals of his injury were the result of having 
submitted to a VA examination.  The claim is thus not well 
grounded.  

The Board notes that the veteran also appears to allege that 
he suffers disability in his right thumb because VA failed to 
provide sufficient physical therapy for residuals of the 
fracture.  He has not, however, submitted any evidence to 
show a relationship between a lack of sufficient physical 
therapy for the right thumb disability and any claimed 
disability.  The only competent medical evidence probative as 
to a possible causal relationship merely suggests that he may 
not have fully recovered due to difficulty in getting to 
therapy sessions and to his failure to take responsibility 
for performing range of motion exercises on his own.  This 
evidence does not provide a nexus between the VA medical care 
and any claimed additional injury.  See Jimison v. West, 
13 Vet. App. 75 (1999).  


ORDER

Entitlement to benefits for the residuals of a fracture of 
the right thumb pursuant to the provisions of 38 U.S.C.A. 
§ 1151 is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

